SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Petitioner-appellant Michela Leocata, appearing through the conservator of her estate, appeals from the denial of her motion for injunctive relief and the dismissal of her complaint against both federal and state defendants by the United States District Court for the District of Connecticut (Droney, J.). Ms. Leocata is an elderly person suffering from dementia and residing at Arden Courts, an assisted living facility (known as a “managed residential community” pursuant to Connecticut regulations, Conn. Agencies Regs. § 19-13-D105). She argues on appeal that Connecticut’s Medicaid program’s coverage of *66skilled nursing facilities, but not assisted living facilities, violates her rights under the Americans With Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and its implementing regulations. We assume that the parties are familiar with the facts, the procedural history, and the scope of the issues presented on appeal.
Leocata seeks to compel the state defendants to provide Medicaid benefits for her care and room and board at Arden Courts. The Medicaid statute mandates coverage for care, including room and board, at three kinds of inpatient facilities: (1) hospitals, (2) nursing facilities, and (3) intermediate care facilities for the mentally retarded. 42 U.S.C. §§ 1396d(a)(1), (4), (14)-(16). Assisted living facilities like Arden Court are not eligible for Medicaid funds for room and board. And, although waivers are available for inpatient care at places other than those enumerated in the Medicaid statute, 42 U.S.C. § 1396n(c)(1), the waiver provision specifically excludes room and board from coverage. Id. (providing that waivers for home or community-based services are available only to individuals who, “but for the provision of such services ... would require the level of care provided in a hospital or a nursing facility or intermediate care facility for the mentally retarded the cost of which could be reimbursed under the State plan”). Moreover, because Arden Courts is not licensed or inspected by the state, and not certified by the Medicaid program, it cannot accept Medicaid funding. So even if Leocata could establish her claims, the only relief she seeks could not be afforded.
Finally, because Leocata could not establish a likelihood of success on the merits of her complaint, Beal v. Stern, 184 F.3d 117, 122 (2d Cir.1999), we conclude that the district court did not abuse its discretion in denying injunctive relief. See Random House, Inc. v. Rosetta Books LLC, 283 F.3d 490, 491 (2d Cir.2002).
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.